NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plaintiff-Cross Appellant, '
V.
BRIDGEPORT FITTINGS, INC.,
Defen,dant-Appellant.
2010-1377, -1400, -1408 _
Appea1s from the United States District C0urt for the
Middle District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
ner.
ON MOTION
ORDER
Up0n consideration of Seth M. Galanter’s unopposed
motion to withdraw as counsel for Bridgeport Fittings,
Inc.,
IT ls ORDERE:o THA'1‘:
The motion is granted

ARL1NGToN 1NoUsTRn:s v_ BR1DGEPoRT 2
FoR THE CoURT
 1 4  /s/ Jan H0rbaly
Date Jan Horba1y
C1erk
co: Kathryn L. C1une, Esq. F"_ED
. . U.S. CUURT OF EAI.S FUR
Deanne E Maynard, Esq THE FEnERA»§P(§RGUn_
324 nov 14 2011
' .|AN HORBALY
CLERK
lo